 



EXHIBIT 10.7

      Travelzoo Inc.
590 Madison Avenue, 21st Floor
New York, NY 10022   (TRAVELZOO LOGO) [c93830c9383000.gif]

Fax number for insertion orders (650) 943-2433

          REVISION   Insertion Order    

             
Insertion Order #:
  10541.f   Date:   11/11/2004
 
           
Advertiser:
  Travelocity.t:om, Inc.        
Contact Information:
  Emma Coker   Bill To:   Click Here, Inc.

  Click Here, Inc.       Emma Coker

  8750 N. Central Expressway       8750 N. Central Expressway

  Suite 1200       Suite 1200

  Dallas, TX 75231-6437       Dallas, TX 75231-6437

  Phone: (214) 891-5323        

  Fax: (214) 891-5333        

  ecoker@clickhere.com        
 
           
Sales Contact:
  Susan Barrett   Producer:   David Rowley

  Phone: (212) 521-4204       Phone: (212) 521-4209

  sbarrett@travelzoo-inc.corn       drowley@travelzoo-inc.com  
 
           
Advertising Program
           
 
           
Flight Dates:
  7/1/2004 — 12/31/2004        
 
           
Placements:
          Minimum Emails: Fee: * clicks SuperSearch Website       $*
 
           

  TOTAL NET INVESTMENT       $*

Notes:

Orders are invoiced on the first day of the campaign. Standard terms: Net
30 days (with approved credit).

This is a cost-per-click agreement. Click volume is driven by consumer usage,
may not be delivered evenly over the contract period, and may be delivered in
full prior to the end of the contract period. In the event of early delivery,
Advertiser must purchase additional volume to continue advertising.

This revised insertion order reflects the addition of * clicks to the original
amount of * clicks at a $* cpc. Revised campaign end date is December 31, 2004.

Travelocity 10 Addendum and Sequential Liability Agreement signed 12/03 by both
parties shall supersede Travelzoo Standard Terms and Conditions.

     
 
     
Travelzoo Inc., 590 Madison Avenue, 21st Floor, New York, NY 10022
  Page     of 3                    
Fax number for Insertion orders (650) 943-2433
   

 



--------------------------------------------------------------------------------



 



General Terms and Conditions for Advertising with Travelzoo

The following terms and conditions (the “General Terms”) shall be deemed to be
Incorporated into every insertion order/advertising agreement (the “Insertion
Order”):



1.   Terms of Payment. Advertiser must submit completed credit application to
determine terms of payment. If no credit application is submitted or the request
for credit is denied by Travelzoo Inc. (“Travelzoo”) in its sole discretion, the
Insertion Order must be paid in advance of the advertisement start date. Major
credit cards (Visa, MasterCard, and American Express) are accepted. If Travelzoo
approves credit, Advertiser will be invoiced on the first day of the contract
period set forth on the Insertion order and payment shall be made to Travelzoo
within thirty (30) days from the date of invoice (“Due Date”). Amounts paid
after the Due Date shall bear interest at the rate of one percent (1%) per month
(or the highest rate permitted by law, if less). In the event Advertiser fails
to make timely payment, Advertiser will be responsible for all reasonable
expenses (including attorneys’ fees) incurred by Travelzoo in collecting such
amounts. Travelzoo reserves the right to suspend performance of its obligations
hereunder (or under any other agreement with Advertiser) in the event Advertiser
fails to make timely payment hereunder or under any other agreement with
Travelzoo,



2.   Positioning. Except as otherwise expressly provided in the Insertion Order,
positioning of advertisements on Travelzoo is at the sole discretion of
Travelzoo. Travelzoo may, at its sole discretion, remove from the Insertion
Order (and substitute with similar inventory) any keyword or category page that
it believes to be a trademark, trade name, company name, product name or brand
name belonging to or claimed by a third party.



3.   Usage Statistics. Unless specified in the Insertion Order, Travelzoo makes
no guarantees with respect to usage statistics or levels of impressions for any
advertisement. Advertiser acknowledges that delivery statistics provided by
Travelzoo are the official, definitive measurements of Travelzoo’s performance
on any delivery obligations provided in the Insertion Order. The processes and
technology used to generate such statistics can be audited by the advertiser or
an independent agency.



4.   Renewal. Except as expressly set forth in the Insertion Order, any renewal
of the Insertion Order and acceptance of any additional advertising order shall
be at Travelzoo’s sole discretion. Pricing for any renewal period is subject to
change by Travelzoo from time to time.



5.   No Assignment or Resale of Ad Space. Advertiser may not resell, assign, or
transfer any of its rights hereunder, and any attempt to resell, assign or
transfer such rights shall result in immediate termination of this contract,
without liability to Travelzoo.



6.   Limitation of Liability. In the event (1) Travelzoo fails to publish an
advertisement in accordance with the schedule provided in the Insertion Order,
(2) Travelzoo fails to deliver the number of total page views specified in the
Insertion Order (if any) by the end of the specified period, or (3) of any other
failure, technical or otherwise, of such advertisements to appear as provided in
the Insertion order, the sole liability of Travelzoo to Advertiser shall be
limited to, at Travelzoo’s sole discretion, a pro rata refund of the advertising
fee representing undelivered page views, placement of the advertisement at a
later time in a comparable position, or extension of the term of the Insertion
Order until total page views are delivered. In no event shall Travelzoo be
responsible for any consequential, special, punitive or other damages,
including, without limitation, lost revenue or profits, in any way arising out
of or related to the Insertion Order/General Terms or publication of the
advertisement, even if Travelzoo has been advised of the possibility of such
damages. Without limiting the foregoing, Travelzoo shall have no liability for
any failure or delay resulting from any governmental action, fire, flood,
insurrection, earthquake, power failure, riot, explosion, embargo, strikes
whether legal or Illegal, labor material shortage, transportation interruption
of any kind, work slowdown or any other condition beyond the control of
Travelzoo affecting production or delivery in any manner.



7.   Advertisers Representations; Indemnification. Advertisements are accepted
upon the representation that Advertiser has the right to publish the contents of
the advertisement without infringing the rights of any third party and without
violating any law. In consideration for such publication, Advertiser agrees, at
its own expense, to indemnify, defend, and hold harmless Travelzoo and its
employees, representatives, agents and affiliates, against any and all expenses
and losses of any kind (including reasonable attorneys’ fees and costs) Incurred
by Travelzoo in connection with any claims, administrative proceedings or
criminal investigations of any kind arising out of publication of the
advertisement and/or any material, product or service of Advertiser to which
users can link through the advertisement (including, without limitation, any
claim of trademark or copyright infringement, defamation, breach of
confidentiality, privacy violation, false or deceptive advertising or sales
practices).



8.   Provision of Advertising Materials. Advertiser will provide all materials
for the advertisement in accordance with Travelzoo’s policies in effect from
time to time, including (without limitation) the manner of transmission to
Travelzoo and the lead-time prior to publication of the advertisement. Ads
cannot link to pages that include pop-up or pop-under windows. Travelzoo shall
not be required to publish any advertisement that is not received in accordance
with such policies and reserves the right to charge Advertiser, at the rate
specified in the Insertion Order, for Inventory held by Travelzoo pending
receipt of acceptable materials from Advertiser which are past due. Advertiser
hereby grants to Travelzoo a non-exclusive, worldwide, fully paid license to
use, reproduce and display the advertisement (and the contents, trademarks and
brand features contained therein) in accordance herewith,



9.   Right to Reject Advertisement. All contents of advertisements are subject
to Travelzoo’s approval. Travelzoo reserves the right to reject or cancel any
advertisement, insertion order, URL link, space reservation or position
commitment, at any time, for any reason whatsoever (including belief by
Travelzoo that placement of advertisement. URL link, etc., may subject Travelzoo
to criminal or civil liability).

     
 
     
Travelzoo Inc., 590 Madison Avenue, 21st Floor, New York, NY 10022
  Page      of 3                    
Fax number for Insertion orders (650) 943-2433
   

 



--------------------------------------------------------------------------------



 



10.   Cancellations. Except as otherwise provided In the Insertion Order, the
Insertion Order is non-cancelable by Advertiser. All notices shall be in writing
and shall be deemed delivered when delivered in person or mailed certified
through the United States Postal Service, postage prepaid, or via FedEx
addressed as follows: Travelzoo Inc., Attn: Contracts Department, 800 West El
Camino Real, Suite 180, Mountain View, CA 94040.



11.   Construction. No conditions other than those set forth in the Insertion
Order or these General Terms shall be binding on Travelzoo unless expressly
agreed to in writing by Travelzoo. In the event of any inconsistency between the
Insertion Order and the General Terms, the General Terms shall control.



12.   Miscellaneous. These General Terms, together with the Insertion Order,
(1) shall be governed by and construed in accordance with, the law of the State
of California, without giving effect to principles of conflicts of law; (2) may
be amended only by a written agreement executed by an authorized representative
of each party; and (3) constitute the complete and entire expression of the
agreement between the parties, and shall supersede any and all other agreements,
whether written or oral, between the parties. Advertiser shall make no public
announcement regarding the existence or content of the Insertion Order without
Travelzoo’s written approval, which may be withheld at Travelzoo’s sole
discretion. Both parties consent to the jurisdiction of the courts of the State
of California with respect to any legal proceeding arising In connection with
the Insertion Order/General Terms. All notices shall be in writing and shall be
deemed delivered when delivered in person or mailed certified through the United
States Postal Service, postage prepaid, or via FedEx addressed as follows:
Travelzoo Inc., Attn: Contracts Department, 800 West El Camino Real, Suite 180,
Mountain View, CA 94040.



13.   Third Party Ad Serving. If Travelzoo has approved the use by Advertiser of
a third party ad server (Third Party Ad Server) In connection with this
insertion Order, the following provisions shall also apply:

(1) The Advertiser shall post each advertisement to a staging area and shall
notify Travelzoo of such posting at least four (4) business days prior to the
date on which Third Party Ad Server is scheduled to serve such advertisement to
a Travelzoo property. Such advertisement shall be reviewed by Travelzoo and must
be approved in writing by Travelzoo before it can be served by Third Party Ad
Server. In accordance with Section 9, Travelzoo reserves the right to reject any
advertisement or any element thereof, for any reason at its sole discretion.

(2) The Advertiser shall post all scheduling changes, new target URLs, new HTML
specifications, new graphics and all other new or revised advertisements
(“Revisions”) to a staging area and shall notify Travelzoo of such postings at
least four (4) days prior to the date Advertiser wishes such Revisions to take
effect. Revisions shall not be implemented until approved by Travelzoo in
writing, which approval shall be at Travelzoo’s sole discretion.

(3) If Advertiser discovers that Advertiser or Third Party Server has served, or
caused to be served, an advertisement to a Travelzoo property in violation of
this Agreement, Advertiser must immediately provide notice to Travelzoo of the
violation (along with a written explanation) and remove the advertisement from
its placement or rotation to the Travelzoo properties, Nothing in this Section
shall limit any of Travelzoo’s rights or remedies In the event of such breach.

(4) In the event Travelzoo exercises its right to cancel an advertisement in
accordance with Section 9 hereof, Travelzoo shall notify Advertiser in writing.
The Advertiser must cause the advertisement to be removed from the Travelzoo
properties and from its advertising rotation no later than four (4) hours after
written notification by Travelzoo.

       

I hereby agree to the foregoing advertising program and General Terms and
Conditions set forth by Travelzoo. All parties acknowledge that this insertion
order and the General Terms and Conditions represent the entire agreement
between Advertiser and Travelzoo. The undersigned confirms that he/she is
authorized to execute this Agreement on behalf of the Advertiser .

     
Authorized Signature:
  /s/ Sakina Samma

   
Date:
  11/11/04

   
Name:
  SAKINA SAMMA

   
Title:
  Media Planner

   
Company:
  Click Here, Inc.

   

     
 
     
Travelzoo Inc., 590 Madison Avenue, 21st Floor, New York, NY 10022
  Page      of 3                    
Fax number for Insertion orders (650) 943-2433
   

 